January 28, 1977

, 77-3

MEMORANDUM OPINION FOR ASSISTANT
ATTORNEY GENERAL, LAND AND
NATURAL RESOURCES DIVISION
Conflict of Interest—Litigation Involving a
Corporation Owned by Government Attorney

This is in response to a request for our opinion as to whether there is
any potential conflict of interest in a situtation involving Mr. A, an
attorney in your Division.
It appears that Mr. A is the sole stockholder of a corporation that
leases boatyard premises from the Department of the Interior. You state
that the leased property in question is now the subject of an action to
quiet title instituted by the Department of Justice at the request o f the
Department of the Interior. You further state that the quiet title litiga­
tion is being handled by the General Litigation Section of your D ivi­
sion and that it is not within Mr. A’s area of responsibility.
Mr. A presumably has a financial interest in the outcome of the quiet
title action; but since he does not intend to participate in the litigation
on behalf o f the United States, there is no problem raised under 18
U.S.C. § 208 or 28 CFR 45.735-5(a). Similarly, we assume that Mr. A
does not intend to act as agent or attorney on behalf of the corporation
in the litigation, action that would be prohibited by 18 U.S.C. §205(2)
and 28 C F R 45.735-6(a)(2). And finally, since the quiet title action is
not even being handled by Mr. A ’s section, we see no reason why his
ownership o f stock in a corporation that could be affected by its
outcome creates any real or apparent conflict of interest with his duties
and responsibilities. See 28 CFR 45.735-4(c).
L eon U lm an

Acting Assistant Attorney General
Office o f Legal Counsel

1